FILED
                           NOT FOR PUBLICATION
                                                                            FEB 14 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FELIX B. PRESCOTT, individually and              No.   15-55935
as representative of the class,
                                                 D.C. No.
              Plaintiff-Appellant,               2:13-cv-08953-MWF-PLA

 v.
                                                 MEMORANDUM*
AMERICAN AUTOMOBILE
ASSOCIATION and AUTOMOBILE
CLUB OF SOUTHERN CALIFORNIA,
erroneously sued under AAA Auto Club of
Southern California,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                     Argued and Submitted February 8, 2017
                              Pasadena, California

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Prescott’s employer terminated him from his job as a tow truck driver after a

background check he authorized revealed he did not meet the defendants’

requirements to serve their members.1 Prescott’s employer gave him a pre-adverse

employment action notice before terminating him as required by the Fair Credit

Reporting Act, but he did not receive one from defendants. See 15 U.S.C.

§ 1681b(b)(3)(A). Prescott sued, alleging in his Second Amended Complaint that

he suffered an injury traceable to the denied opportunity to challenge HireRight’s

adjudication and defendants’ background check policy. See Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547–50 (2016). Because Prescott received all the notice to

which he was entitled, we affirm the district court’s dismissal of the Second

Amended Complaint.

      AFFIRMED.




      1
        The parties are familiar with the facts so we do not recount them here
except as necessary to explain this disposition.
                                          2